DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hawkins et al. (US 2,902,997) in view of Mayo et al. (US 3,743,024) in view of Baker (US 3,497,013) and further in view of Krier et al. (US 2,855,058)

Regarding claims 1 and 15, Hawkins teaches a row unit and method comprising:
a first belt drive assembly comprising a first carrying belt (15) and a fixed bracket (bracket supporting belt 15); and
a second belt drive assembly (16) supported on the frame.

Hawkins does not explicitly disclose the second belt drive assembly being supported by an adjustable bracket to adjust and control a distance between the first and second carrying belts. It is noted wherein it has been held wherein providing adjustability to a prior art device is routine and of ordinary skill to a person in the art. In support of the Official Notice previously taken by the Examiner, Mayo teaches wherein it is old and well-known to construct a paired belt conveyor assembly to have one belt mounted via a fixed bracket and the other belt mounted via an adjustable bracket configured to adjust to control a distance between the first and second belts (as shown in Figure 3; adjustable bracket including 106, 108, 110, 116, 118, 120, 121, etc.).
It would have been obvious to a person of ordinary skill in the art at the time of filing the invention to modify Hawkins to support the second carrying belt with an adjustable bracket to thereby enable the adjustment of the distance between the first and second carrying belts Mayo has taught wherein it is old and well-known in the art to construct the carrying belt assemblies to be adjustable in spacing there between on a harvesting unit utilizing paired belt conveyor assemblies. As provided for in Mayo, this allows for removing of obstructions and other unwanted elements.

Neither Hawkins nor Mayo explicitly discloses compression springs as set forth in claims 1 and 15. Baker teaches wherein it is old and well-known to construct a paired belt conveyor assembly having compression springs (including 22) mounted to an adjustable bracket and each connected to one of a plurality of rollers (including 19), the springs biasing a second carrying belt toward a first carrying belt and allowing movement of the portion of the second carrying belt (see Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the spring means as taught by Baker wherein it is old and well-known in the art to bias a carrying belt in such a manner. This allows for vines to be gripped in the proper manner and provides greater adjustability. (See Baker, col. 5, lines 1-12.)

The above references do not explicitly disclose means for setting adjustable yet definitive minimum and maximum distances between the carrying belts as set forth in claims 1 and 15. Krier teaches wherein it is old and well-known to construct a paired belt conveyor assembly having an adjustable bracket (including 43, 44, 45) configured to adjustably set the minimum and maximum distances between the carrying belts (36) as desired.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the adjusting means as taught by Krier wherein it is old and well-known in the art to set minimum and maximum distances between carrying belts under tension in order to account for the crop and/or crop conditions of that being harvested.

Regarding claims 2 and 16, it is noted wherein in the modification to claims 1 and 15 it would have been obvious to configure the adjustable bracket to be fixable. (As seen in Mayo this is provided for by pin 121.)

Regarding claim 3, Baker teaches using the springs (including 22) being used by tensioners (see Figure 1) to cause the rollers (including 19) to put tension on the second carrying belt.

Regarding claim 17, Hawkins further teaches a plurality of idlers (22) and a plurality of tensioners (23) as claimed.

Regarding claims 4, 5, 7, and 18-20, wherein the idlers and tensioners are spaced or capable of being used as claimed (as shown in Figure 2 of Hawkins).

Regarding claim 6, wherein the second carrying belt is made of a flexible material (Hawkins - 16).

Regarding claim 8, Hawkins teaches an assembly comprising:
a frame (frame shown in Figure 1);
a row unit comprising:
a first belt drive assembly comprising a first carrying belt (15) and a fixed bracket (bracket supporting belt 15); and
a second belt drive assembly (16) supported on the frame.

Hawkins does not explicitly disclose the second belt drive assembly being supported by an adjustable bracket to adjust and control a distance between the first and second carrying belts. It is noted wherein it has been held wherein providing adjustability to a prior art device is routine and of ordinary skill to a person in the art. In support of the Official Notice previously taken by the Examiner, Mayo teaches wherein it is old and well-known to construct a paired belt conveyor assembly to have one belt mounted via a fixed bracket and the other belt mounted via an adjustable bracket configured to adjust to control a distance between the first and second belts (as shown in Figure 3; adjustable bracket including 120, 116, 121, 118, 106, 110, 108, etc.).
It would have been obvious to a person of ordinary skill in the art at the time of filing the invention to modify Hawkins to support the second carrying belt with an adjustable bracket to thereby enable the adjustment of the distance between the first and second carrying belts Mayo has taught wherein it is old and well-known in the art to construct the carrying belt assemblies to be adjustable in spacing there between on a harvesting unit utilizing paired belt conveyor assemblies. As provided for in Mayo this allows for removing of obstructions and other unwanted elements.

Hawkins lacks wherein a plurality of the row units are provided however it would have been obvious to a person of ordinary skill in the art at the time of filing the invention to modify the combination to provide a plurality of row units as it has been held wherein duplicating parts on a prior art device is routine and of ordinary skill to a person in the art. Additionally, Mayo teaches a plurality of row units (see Figure 2).

Neither Hawkins nor Mayo explicitly discloses compression springs as set forth in claims 1 and 15. Baker teaches wherein it is old and well-known to construct a paired belt conveyor assembly having compression springs (including 22) mounted to an adjustable bracket and each connected to one of a plurality of rollers (including 19), the springs biasing a second carrying belt toward a first carrying belt and allowing movement of the portion of the second carrying belt (see Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the spring means as taught by Baker wherein it is old and well-known in the art to bias a carrying belt in such a manner. This allows for vines to be gripped in the proper manner and provides greater adjustability. (See Baker, col. 5, lines 1-12.)

Neither Hawkins, Mayo, nor Baker explicitly discloses means for setting adjustable yet definitive minimum and maximum distances between the carrying belts as set forth in claims 1 and 15. Krier teaches wherein it is old and well-known to construct a paired belt conveyor assembly having an adjustable bracket (including 43, 44, 45) configured to adjustably set the minimum and maximum distances between the carrying belts (36) as desired.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the adjusting means as taught by Krier wherein it is old and well-known in the art to set minimum and maximum distances between carrying belts under tension in order to account for the crop and/or crop conditions of that being harvested.

Regarding claim 9, it is noted wherein in the modification to claim 8 it would have been obvious to configure the adjustable bracket to be fixable. (As seen in Mayo this is provided for by pin 121.)

Regarding claim 10, Hawkins further teaches a plurality of idlers (22) and a plurality of tensioners (23) as claimed.

Regarding claims 11, 12 and 14, wherein the idlers and tensioners are spaced and capable of being used as claimed (as shown in Figure 2 of Hawkins).

Regarding claim 13, wherein the second carrying belt is made of a flexible material (Hawkins - 16).


Response to Arguments
Applicant's arguments filed 1/7 have been fully considered but they are not persuasive.

In response to Applicant's argument that the prior art "does not suggest configuring those structures to control belt separation based on minimum and maximum thickness of vines to be harvested" (see Remarks of 1/7/2021, labeled p. 13) and "does not motivate use of the combination of at least one adjustable bracket and spring-biased rollers to exert sufficient grip to pull vines out of the ground" (see Remarks of 1/7/2021, labeled p. 15), a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.

Additionally, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joel F. Mitchell whose telephone number is (571)272-7689. The examiner can normally be reached on 9:30-6:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571)272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/JFM/4/10/21